                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 STABILIS FUND II, LLC,                            §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §        CIVIL ACTION NO. 3:18-CV-283-B
                                                   §
 COMPASS BANK,                                     §
                                                   §
      Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Compass Bank’s (hereinafter “Compass”) Motion for Leave

to Designate Responsible Third-Parties (Doc. 87) under Texas Civil Practices and Remedies Code

§ 33.004. Compass seeks leave to designate as responsible third parties the original borrowers on the

loan central to this dispute. For the reasons that follow, the Court DENIES Defendant’s motion.

                                                       I.

                                           BACKGROUND1

         This case arises from Plaintiff Stabilis Fund II, LLC’s (hereinafter “Stabilis”) purchase of a

defaulted commercial loan (hereinafter the “Kaura Loan”) from Compass. Doc. 49, Am. Compl., ¶

1. On March 14, 2013, Stabilis and Compass entered into a loan sale agreement (LSA) in which

Stabilis purchased all rights to a $4,050,000 loan Compass made to Vinod Kumar Kaura and Veena




         1
        The Court draws its factual history from the parties’ pleadings. Any contested fact is identified as
the contention of a particular party.

                                                    -1-
Rani Kaura, in their capacity as Trustees of the Kaura Family Living Trust.2 Id. ¶¶ 16, 47. The

Kauras took out the loan to enhance the operation and management of an apartment building they

owned in Indio, California. Id. ¶ 16. The apartment building was collateral on the Kaura Loan. Id.

Stabilis claims that before it purchased the Kaura Loan, the Kauras and Compass entered into a loan

modification agreement (LMA) that “materially undermined the value of the loan.” Id. ¶ 3. Stabilis

claims that although it conducted due diligence prior to purchase, it was unable to uncover the LMA

because Compass concealed the LMA. Id. Stabilis claims that had it known of the LMA, it would

not have purchased the Kaura Loan. Id. ¶ 6.

        Based on Compass’s alleged failure to disclose the LMA, on September 22, 2017, Stabilis sued

Compass in New York state court. Doc. 1, Notice of Removal, ¶ 1. Compass timely removed the suit

on diversity grounds to the Southern District of New York. Id. ¶ 5. And in February 2018, the

Southern District of New York transferred the case to this Court. Doc. 24, Order. Stabilis then filed

an Amended Complaint alleging claims for fraudulent inducement, fraudulent concealment, and

unjust enrichment based on Compass’s alleged misrepresentations and concealment of the LMA. See

Doc. 49, Am. Compl.

        More recently, Compass filed a Motion to Dismiss Stabilis’s Amended Complaint, Doc. 52,

which the Court granted as to Stabilis’s fraudulent-inducement claim based on extra-contractual

representations and unjust enrichment claim. Doc. 77, Order, 22. Stabilis’s remaining claims against



        2
           In addition to Vinod Kumar Kaura, Veena Rani Kaura, in their capacity as Trustees of the
Kaura Family Living Trust, Compass includes Neil Kaura and Valley and Mountain LLC (an affiliated
entity that acquired the property from the Kaura Trust) (hereinafter the “Kauras”) as potentially
responsible third parties. Doc. 87, Def.’s Mot., ¶ 1. Therefore, this Order addresses all persons and
entities designated in Compass’s Motion.

                                                   -2-
Compass are fraudulent inducement—based on the nondisclosure of the LMA in the LSA—and its

fraudulent-concealment claim. See id. After the Court issued its Order, Compass filed its Motion for

Leave to Designate Responsible Third-Parties (Doc. 87) on August 22, 2018, seeking to designate

the Kauras as responsible third parties. Stabilis timely filed its Response (Doc. 91) and Compass its

Reply (Doc. 96). Therefore, Compass’s Motion is ripe for this Court’s review.

                                                    II.

                                         APPLICABLE LAW

        Under Chapter 33 of the Texas Civil Practices and Remedies Code, a defendant who is sued

in tort may reduce his or her liability by a percentage of responsibility attributed to a responsible third

party. Tex. Civ. Prac. & Rem. Code § 33.002(a). The statute defines “responsible third party” as any

person who is:

        alleged to have caused or contributed to causing in any way the harm for which
        recovery of damages is sought, whether by negligent act or omission, by any defective
        or unreasonably dangerous product, by other conduct or activity that violates an
        applicable legal standard, or by any combination of these.

Id. § 33.011(6)(emphasis added). Federal courts have found that Chapter 33 is state substantive law

that does not conflict with Rule 14 of the Federal Rules of Civil Procedure—the closest federal

procedural counterpart—and therefore applies to federal diversity cases under the Erie Doctrine. See,

e.g., Hernandez v. Bumbo (Pty.) Ltd., 2014 WL 924238, at *1 (N.D. Tex. Mar. 10, 2014)(Lynn, C.J.).

        Chapter 33 “applies exclusively to actions based in tort or brought under the DTPA, so a

defendant cannot designate a responsible third party with respect to a contract claim against him.”

Nels Cary, Inc. v. Day, 2008 WL 631242, at *1 (N.D. Tex. Feb. 29, 2008)(emphasis in original). In

other words, Chapter 33 is inapplicable to breach of express or implied warranty claims under the


                                                   -3-
Uniform Commercial Code. JHC Ventures, L.P. v. Fast Trucking, Inc., 94 S.W.3d 762, 773 (Tex.

App.—San Antonio 2002, no pet.)(“[W]e refuse to extend [Chapter 33] to UCC breach of warranty

claims.”).

                                                    III.

                                               ANALYSIS

        In this case, Compass timely moved for leave to designate the Kauras as responsible third

parties with respect to Stabilis’s remaining claims. See Doc. 87, Def.’s Mot. to Designate Responsible

Third-Parties (hereinafter “Def.’s Mot.”). Stabilis then timely objected to Compass’s Motion, arguing

that the Kauras’ actions do not permit them to be joined as responsible third parties; therefore,

Chapter 33 does not apply. Doc 91, Pl.’s Obj. to Def.’s Mot. to Designate Responsible Third Parties,

1 (hereinafter “Pl.’s Obj.”).3 Worth noting, the inquiry the Court embarks on in this Motion is

different than an analysis under § 33.004(g), under which a court would inquire into whether the

defendant has plead sufficient facts to satisfy the pleading requirements of the Texas Rules of Civil

Procedure. See § 33.004(g) (allowing a defendant the opportunity to replead if a court finds that a

defendant failed to meet the pleading requirements). Instead, in ruling on this Motion, the Court

must determine whether the Kauras can be deemed responsible third parties under Chapter 33 based

on their alleged actions related to Stabilis’s claims. For the reasons discussed below, the Court finds

that these actions do not permit the Kauras to be joined as responsible third parties under Chapter



        3
           In Stabilis’s objection to Compass’s Motion, Stabilis briefly argues that “the lack of clarity in
Compass’ designation is itself ground for denial[;]” however, because the Court ultimately finds that
Chapter 33 is inapplicable to the Kauras’ actions, the issue of sufficiency of pleadings is moot. See Doc 91,
Pl.’s Obj., 3; see also Doc 96, Def.’s Reply, 9 (Compass conceding that Stabilis only makes a “passing
reference” and “does not directly challenge the factual sufficiency of Compass’ allegations.”)

                                                     -4-
33, and thus, the Court DENIES Compass’ Motion without opportunity to replead.

        Compass seeks to designate the Kauras—as borrowers and guarantors on the Kaura Loan in

the LSA—as responsible third parties because they “at least in part, caused or contributed to the

cause of harm for which Stabilis seeks the recovery of damages from Compass in this action.” Doc.

87, Def.’s Mot., 1–2. Specifically, Compass argues that the Kauras are liable for the damages sought

in the current case for “failure to maintain the property, failure to pay taxes, failure to pay the

amounts due on the loan, bringing meritless claims against Compass and Stabilis, and causing

repeated delays by the filing of a series of bankruptcy petitions.” Id. at 6.

        Stabilis counters that Compass cannot designate the Kauras as responsible third parties for

breach of their contractual duties under the Kaura Loan because Chapter 33 applies only to jointly

committed torts, not breach of contract claims. Doc 91, Pl.’s Obj., 1. In Stabilis’s view, the Kauras’

actions do not trigger Chapter 33 apportionment because “Compass nowhere alleges . . . that the

Kauras’ [sic] were complicit in the Bank’s fraud or were otherwise conducting their own concurrent

fraudulent scheme jointly with the Bank.” Id. at 3. Furthermore, Stabilis argues that it in its suit it

is seeking exemplary damages, which are expressly excluded from Chapter 33's scope. Id. at 4 (citing

Tex. Civ. Prac. & Rem. Code § 33.002(c)(2) (“This chapter does not apply to . . . a claim for

exemplary damages included in an action to which this chapter otherwise applies”)).

        The Court agrees with Stabilis. In its Reply, Compass cites to the Texas Supreme Court’s

decision in Nabors Well Servs., Ltd. v. Romero, for the proposition that Chapter 33's focus is on the

“harm” to the plaintiff, and not whether the third party caused or contributed to the cause of the

“occurrence.” Doc. 96, Def.’s Reply, 3 (citing 456 S.W.3d 553, 562–63 (Tex. 2015)). Thus, Compass

argues that although the Kauras did not jointly commit the alleged fraud with Compass, their

                                                  -5-
conduct did cause or contribute to Stabilis’s alleged harm. Doc. 96, Def.’s Reply, 4.

        But Romero’s holding does not require the Court to designate the Kauras as responsible third

parties. In Romero, the defendant in an automobile accident was seeking to have the jury apportion

responsibility to the plaintiffs—three adults and five children riding in a suburban that collided with

defendant’s truck—because the plaintiffs’ injuries were partially caused by their failure to wear

seatbelts. Romero, 456 S.W.3d at 555–56. The Texas Supreme Court, highlighting the expansive

language in Section 33.011(4) defining “percentage of responsibility” as the percentage of fault

attributable to “each responsible third party with respect to causing or contributing to cause in any way

. . . [the] harm for which recovery of damages is sought[,]” found that although the plaintiffs’ failure

to wear seatbelts was not the cause of the accident—the defendant’s negligent driving was—their

failure to wear seatbelts did cause or contribute to their injuries in “any way.” Id. at 561–62 (citing

Tex. Civ. Prac. & Rem. Code § 33.011(4))(emphasis in original). Thus, the Court held that the jury

should have been able to apportion damages to the plaintiffs. Id.

        However, Compass fails to address that the Texas Supreme Court’s decision still required the

defendant to show that the “harm” be caused by a “negligent act or omission [or] by other conduct

or activity that violates an applicable legal standard,” See id. at 558; see also § 33.011(4), § 33.011(6).

Because Texas law at the time of the lawsuit clearly required drivers to properly restrain any child

passengers, the Texas Supreme Court did not explicitly analyze whether the “harm” had been caused

by a “negligent act or omission [or] by other conduct or activity that violates an applicable legal

standard.” See Romero, 456 S.W.3d at 563. But the facts here are not as simple.

        Here, Compass has failed to demonstrate which of the Kauras actions constitute a “negligent

act or omission [or] other conduct or activity that violates an applicable legal standard[,]” and that

                                                   -6-
resulted in Stabilis’s harm incurred from Compass’s alleged fraud. See § 33.011(6). In other words,

a third party cannot be designated a responsible third party if that party’s actions were not

“negligent” or otherwise “violat[ed] an applicable legal standard.” Id.; see, e.g., Ellis v. United States,

673 F.3d 367, 372 (5th Cir. 2012) (concluding “that the [defendant] failed to show that NE

Methodist or the physicians treating [the plaintiff] there were negligent and thus failed to show that

they are responsible third parties”). Here, Compass asserts that the Kauras’ “failure to maintain the

property, failure to pay taxes, failure to pay the amounts due on the loan, bringing meritless claims

against Compass and Stabilis, and causing repeated delays by the filing of a series of bankruptcy

petitions” caused Stabilis’s harm. Doc. 87, Def.’s Mot., 6. However, none of these acts amount to a

“negligent act or omission,” “a defective or unreasonably dangerous product,” an “activity that

violates an applicable legal standard,” or “any combination of these.” See § 33.011(6).

        Furthermore, although Stabilis’s remaining claims of fraudulent inducement and fraudulent

concealment are tort claims—and thus covered by Chapter 33—the Kauras’ actions that Compass

points to as satisfying responsible-third-party status do not remotely connect the Kauras to any

alleged fraudulent activities by Compass. See ENGlobal U.S. Inc. v. Native Am. Servs. Corp., 2018 WL

1877015, at *12 (S.D. Tex. April 19, 2018) (Rosenthal, C.J.) (denying counterclaim-defendant’s

motion to designate a responsible third party without the opportunity to replead on a fraudulent

inducement tort claim because defendant failed to connect the allegedly responsible third party with

the defendant’s misrepresentations). In other words, none of the Kauras’ actions contributed to the

alleged fraud that Compass is being sued for, and thus, they cannot be responsible third parties for

Stabilis’s remaining claims. See City Nat’l Bank of Sulphur Spring v. Smith, 2016 WL 2586607, at *7–8

(Tex. App.—Texarkana, May 4, 2016, pet. denied) (finding that a bank was not a responsible third

                                                   -7-
party to a attorney malpractice claim because it only contributed to causing the damages underlying

the suit, not the actual malpractice harm that occurred).

        As Compass discussed in its Reply, this ruling does not foreclose Compass’s opportunity to

invoke the one-satisfaction rule to prevent Stabilis from recovering more than one recovery for any

damages suffered. See Doc. 96, Def.’s Reply, 1–2, 8; see also Crown Life Ins. Co. v. Casteel, 22 S.W.3d

378, 390 (Tex. 2000) (explaining that the rule applies “when multiple defendants commit the same

act as well as when defendants commit technically different acts that result in a single injury”). Thus,

any potential judgment entered against Compass could still be considered in light of the alleged harm

caused by the Kauras’ breach of contractual duties and the recovery that Stabilis may have already

received. Therefore, the Court DENIES Compass’s Motion for Leave to Designate Responsible Third

Parties (Doc. 87) without the opportunity to replead.



        SO ORDERED.

        SIGNED: October 3, 2018.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                  -8-
